180 F.2d 357
50-1 USTC  P 9257
UNITED STATES of America, Appellant,v.STITZEL-WELLER DISTILLERY, Inc., Appellee.
No. 10962.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1950.

Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Judge.
Theron L. Caudle, Andrew D. Sharpe, Harry B. Deatley, Washington, D.C., David C. Walls, Louisville, Ky., for appellant.
Millard Cox, Louisville, Ky., for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause having come on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised.


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment be and is hereby affirmed, for the reasons stated in the opinion of the District Court.  82 F. Supp. 50.